DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with all the limitations in the claims, the prior arts fail to teach or make obvious: an emission suppressor positioned adjacent to the surface of the housing, wherein the emission suppressor comprises a plurality of channels comprising a plurality of tortuous paths extending from an inner perimeter of the emission suppressor to an exterior perimeter of the emission suppressor and a shield coupled to the avionics unit the emission suppressor, or both, wherein the emission suppressor is positioned at least partially between the avionics unit and the shield, wherein an interior area is defined at least partially by the surface of the housing, the inner perimeter of the emission suppressor, and the shield, and wherein during a failure of the avionics unit an emission is directed through the vent port into the interior area and then through the channels to the exterior perimeter of the emission suppressor to filter the emission.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971.  The examiner can normally be reached on Monday-Friday from 9:30 AM -6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DP
April 12, 2021

                                                                          /DANIEL PREVIL/                                                                          Primary Examiner, Art Unit 2684